DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wallace on May 2, 2022.
The application has been amended as follows: 

1. (Currently Amended) A method to identify dangers in an accessible environment, the method comprising:
	performing computer vision and video analysis on one or more images and/or video of the accessible environment obtained from one or more cameras to generate a series of still frames for a database of training images;
	identifying objects and structures in the series of still frames;
	performing natural language processing (NLP) on one or more written reports to generate textual parameters and match the textual parameters to ones of the objects and the structures and caption respective ones of the still frames including the ones of the objects and the structures;
	performing an online image similarity search using the textual parameters to generate additional images for the database of training images;
	generating a risk/danger prediction model based on the database of training images; 
	identifying one or more potential dangers and generating one or more warnings using the risk/danger prediction model;
	performing NLP and computer vision analysis on the one or more warnings to train a safety proof recommendation model;
	generating one or more safety upgrade recommendations and one or more cost estimates for one or more safety upgrades based on the safety proof recommendation model;
	assessing an adequacy of the structures and results of the video analysis to generate a list of high-danger zones in the accessible environment; and
	triggering an alarm is in response to an individual being observed in a real-time video analysis approaching a high-danger zone in the list of high-danger zones. 

2. (Currently Amended) The method of claim 1, wherein at least one of the one or more warnings has an associated probability of injury.

3. (Original) The method of claim 1, further comprising capturing the one or more images and/or video based on a view of the accessible environment from a specified height from a ground level.

4. (Original) The method of claim 3, further comprising positioning a camera at the specified height using a depth sensor of the camera that measures a current height of the camera from the ground level.  

5. (Currently  Amended) The method of claim 1, further comprising capturing an inventory of the objects in the accessible environment by guiding a user through taking pictures of the accessible environment.  

6. (Original) The method of claim 1, further comprising generating one or more additional training images using a generative adversarial network (GAN) or an autoencoder.  

7. (Currently  Amended) The method of claim 1, further comprising performing computer vision and video analysis on home accident video to generate a second series of still frames for the database of training images; and
	performing natural language processing and computer vision analysis on the second series of still frames to identify one or more additional objects within the including the one or more additional objects.

8. (Currently Amended) The method of claim 7, further comprising performing natural language processing to extract captions, objects, and relative parameter associations to generate training text, and wherein the generation of the risk/danger prediction model is based on the training text.

9. (Currently  Amended) The method of claim 1, further comprising:
	
	
	generating an individual-specific risk assessment model based on the the textual parameters; and
	identifying one or more individual specific risks using the individual-specific risk assessment model.

10. (Currently Amended) The method of claim 1, 
	wherein the training of the  safety proof recommendation model uses individual specific risks and live cost updates[[;]]
	
	
	
	

11-12. (Canceled) 
	
13. (Currently Amended) The method of claim [[11]] 1, further comprising issuing a notification and an alert to a user regarding the high-danger zone.

14. (Currently Amended) The method of claim 1, further comprising:
	tracking movement of an individual via one or more cameras;
	performing computer vision and video analysis to generate one or more still frames and object identification;
	performing behavioral analysis on the still frames and the object identification to identify one or more personality traits of the individual; and
	identifying the one or more potential dangers 

15. (Original) The method of claim 14, further comprising detecting an anomaly which could trigger an adverse response in the individual.  

16. (Currently Amended) A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of:
	performing computer vision and video analysis on one or more images and/or video of an accessible environment obtained from one or more cameras to generate a series of still frames for a database of training images;
	identifying objects and structures in the series of still frames;
	performing natural language processing (NLP) on one or more written reports to generate textual parameters and match the textual parameters to ones of the objects and the structures and caption respective ones of the still frames including the ones of the objects and the structures;
	performing an online image similarity search using the textual parameters to generate additional images for the database of training images;
	generating a risk/danger prediction model based on the database of training images; 
	identifying one or more potential dangers and generating one or more warnings using the risk/danger prediction model;
	performing NLP and computer vision analysis on the one or more warnings to train a safety proof recommendation model;
	generating one or more safety upgrade recommendations and one or more cost estimates for one or more safety upgrades based on the safety proof recommendation model;
	assessing an adequacy of the structures and results of the video analysis to generate a list of high-danger zones in the accessible environment; and
	triggering an alarm is in response to an individual being observed in a real-time video analysis approaching a high-danger zone in the list of high-danger zones.

17. (Currently Amended) An apparatus comprising:
	a memory; and
	at least one processor, coupled to said memory, and operative to perform operations comprising:
	performing computer vision and video analysis on one or more images and/or video of an accessible environment obtained from one or more cameras to generate a series of still frames for a database of training images;
	identifying objects and structures in the series of still frames;
	performing natural language processing (NLP) on one or more written reports to generate textual parameters and match the textual parameters to ones of the objects and the structures and caption respective ones of the still frames including the ones of the objects and the structures;
	performing an online image similarity search using the textual parameters to generate additional images for the database of training images;
	generating a risk/danger prediction model based on the database of training images; 
	identifying one or more potential dangers and generating one or more warnings using the risk/danger prediction model;
	performing NLP and computer vision analysis on the one or more warnings to train a safety proof recommendation model;
	generating one or more safety upgrade recommendations and one or more cost estimates for one or more safety upgrades based on the safety proof recommendation model;
	assessing an adequacy of the structures and results of the video analysis to generate a list of high-danger zones in the accessible environment; and
	triggering an alarm is in response to an individual being observed in a real-time video analysis approaching a high-danger zone in the list of high-danger zones.

18. (Original) The apparatus of claim 17, the operations further comprising capturing the one or more images and/or video based on a view of the accessible environment from a perspective of a specified individual.

19. (Original) The apparatus of claim 17, the operations further comprising recommending a height to position a camera and using a depth sensor to measure a height of the camera from ground level.  

20. (Currently  Amended) The apparatus of claim 17, the operations further comprising performing computer vision and video analysis on home accident video to generate a second series of still frames for the database of training images; and
	performing natural language processing and computer vision analysis on the second series of still frames to identify one or more additional objects within the including the one or more additional objects.

Allowable Subject Matter
Claims 1- 10 and 13- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” performing NLP and computer vision analysis on the one or more warnings to train a safety proof recommendation model; 	generating one or more safety upgrade recommendations and one or more cost estimates for one or more safety upgrades based on the safety proof recommendation model; assessing an adequacy of the structures and results of the video analysis to generate a list of high-danger zones in the accessible environment; and triggering an alarm is in response to an individual being observed in a real-time video analysis approaching a high-danger zone in the list of high-danger zones.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2003/ 0093200 discloses a method and apparatus are disclosed for monitoring a location using vision-based technologies and to automatically trigger the activation of a child safety feature or an alarm when a child is detected. One or more image capture devices are focused on a given location. The captured images are processed to identify the presence of a child and to initiate an appropriate response, such as sending assistance, activating a child safety feature or triggering an alarm. A number of rules can be utilized to define various child safety events. Each rule contains one or more conditions that must be satisfied in order for the rule to be triggered, and, optionally, a corresponding action-item that should be performed when the rule is satisfied, such as sending assistance, activating a child safety feature or triggering an alarm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov